DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikebuchi (US 2020/0041250 A1).
Ikebuchi shows an intelligent photography system (see Fig. 1), comprising:

a search camera installed on the intelligent tripod head (bird’s eye view camera 180) and configured to search a target to be shot (see numbered paragraph 0084);
a shooting camera installed on the intelligent tripod head (movable camera 120) and configured to shoot a target image;
a communication component fixed on the intelligent tripod head (circuits 160 and 170 seen in Fig. 2); and
a control component (head control circuit 150) comprising a circuit board component electrically connected with the intelligent tripod head (includes the actuators for pitch and pan control), the search camera (180), the shooting camera (movable camera 120) and the communication component circuits 160 and 170) respectively.  Thus, Ikebuchi shows claim 1 except for a circuit board.  It was common knowledge at the time of applicant’s invention to mount electrical components on circuit boards to facilitate the mounting of electrical components.  It would have been obvious to one of ordinary skill in the art, at the time applicant filed the invention, to provide circuit boards for mounting the electrical components of processing device 300 into a housing.  Thus, claim 1 is not patent worthy.
Regarding claim 2, numbered paragraph 0077 describes a panning rotation of the shooting camera about the vertical axis.  Numbered paragraph 0078 describes a tilt movement.
Regarding claim 5, see numbered paragraph 77 and base 22 in Fig. 4.
Allowable Subject Matter
Claims 3, 4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WB PERKEY whose telephone number is (571)272-2126.  The examiner can normally be reached on M-F 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached at 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any response to this office action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Hand - delivered responses should be brought to:

Customer Service Window
Randolph Building
401 Dulany Street




/




/WILLIAM B PERKEY/Primary Examiner, Art Unit 2852